Name: Commission Implementing Regulation (EU) 2018/266 of 19 February 2018 entering a name in the register of protected designations of origin and protected geographical indications (Ã¢ Thym de ProvenceÃ¢ (PGI))
 Type: Implementing Regulation
 Subject Matter: plant product;  Europe;  marketing;  regions of EU Member States;  consumption
 Date Published: nan

 23.2.2018 EN Official Journal of the European Union L 51/6 COMMISSION IMPLEMENTING REGULATION (EU) 2018/266 of 19 February 2018 entering a name in the register of protected designations of origin and protected geographical indications (Thym de Provence (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(3)(a) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, the application from France to register the name Thym de Provence as protected geographical indication (PGI) was published in the Official Journal of the European Union (2). (2) On 9 June 2017 the Commission received the notice of opposition and the related reasoned statement of opposition from Germany. The Commission forwarded the notice of opposition and the reasoned statement of opposition sent by Germany to France on 22 June 2017. (3) Germany opposed to the registration of the name Thym de Provence because it would jeopardise the use of the term Herbes de Provence (KrÃ ¤uter der Provence in German) commonly used in spice- and seasoning-making to describe a type-defined mixture of herbs, normally containing, among others, rosemary, oregano, thyme, sage and lavender, but also bay leaf and other spices such as nutmeg and cloves, in various combinations. While the mixture of herbs called Herbes de Provence contains typical ProvenÃ §al herbs, it also contains other spices such as bay and nutmeg which are not typical of Provence. In addition, Herbes de Provence is made with herbs which do not necessarily originate from Provence. The registration of the name Thym de Provence therefore might jeopardise the marketing of the entire mixture of herbs and spices as Herbes de Provence. (4) Finding such opposition admissible, by letter dated 1 August 2017, the Commission invited France and Germany to engage in appropriate consultations for a period of three months to seek agreement among themselves in accordance with their internal procedures. (5) An agreement was reached between the parties. France communicated the results of the agreement to the Commission on 6 November 2017. (6) France and Germany agreed that even after the registration of the designation Thym de Provence as PGI the use of the term Herbes de Provence, including its translations, should continue to be allowed within the territory of the Union provided the principles and rules applicable in its legal order are respected. (7) As it complies with the provisions of Regulation (EU) No 1151/2012 and EU legislation, the content of the agreement concluded between France and Germany should be taken into account. (8) In the light of the above, the name Thym de Provence should be entered in the Register of protected designations of origin and protected geographical indications, HAS ADOPTED THIS REGULATION: Article 1 The name Thym de Provence (PGI) is registered. The name in the first paragraph identifies a product from Class 1.8. Other products of Annex I to the Treaty (spices etc.) of Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 The term Herbes de Provence and its translations may continue to be used on the market within the territory of the Union provided the principles and rules applicable in its legal order are respected. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 92, 24.3.2017, p. 14. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).